Citation Nr: 0409501	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected degenerative 
joint disease of the right knee with status-post 
patellectomy.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1983.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Ohio, for additional development.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran maintains that he now has a left knee disability 
as a result of favoring his right knee, which is service-
connected for degenerative joint disease with status-post 
patellectomy.  

Pursuant to the Board's July 2001 remand, VA provided the 
veteran an orthopedic examination in February 2003 to 
determine the nature and etiology of any left knee 
disability.  The corresponding report provides a pertinent 
impression of left medial knee and leg and left anterior and 
lateral leg varicose veins (large in size), and mild 
degenerative joint disease noted on new left knee X-rays 
conducted that date.  The examiner stated that it was his 
opinion as an orthopedic surgeon that the veteran's left knee 
condition (varicose veins) was not caused by nor aggravated 
by his service-connected degenerative joint disease of the 
right knee (status-post patellectomy).  The examiner noted 
that he did not believe that the left knee condition 
(varicose veins) was related to any incident during the 
veteran's active duty military service.  He did not believe 
that the "very mild" left knee degenerative joint disease 
changes noted on the new left knee X-rays were related to a 
left knee injury while on active duty in the military 
service.  The examiner did not address whether it was at 
least as likely as not that the veteran's left knee 
degenerative joint disease was caused or aggravated by his 
service-connected degenerative joint disease of the right 
knee, with status-post patellectomy.  As a result, an 
additional VA medical opinion is necessary for the proper 
adjudication of this claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for a 
left knee disability, to include as 
secondary to service-connected 
degenerative joint disease of the right 
knee with status-post patellectomy, of 
the impact of the notification 
requirements on his claim.

2.  The RO should send the claims file to 
the VA physician who performed the 
February 2003 examination.  The examiner 
is requested to review the claims file, 
including the February 2003 VA 
examination report.  The examiner is 
requested to opine whether it is at least 
as likely as not (i.e., 50 percent or 
more likelihood) that the veteran's 
degenerative joint disease of the left 
knee (as shown by recent X-ray 
examination) was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-ups of symptoms) by his 
service-connected degenerative joint 
disease of the right knee with status-
post patellectomy.  The examiner is asked 
to provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he should so indicate.  Any 
additional testing or examination 
necessary for the requested opinion 
should be conducted.  

If the VA examiner who performed the 
February 2003 examination is not 
available to provide the requested 
opinion, the RO must schedule the veteran 
for an examination by an appropriate 
examiner for the purpose of obtaining an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
likelihood) that the veteran's 
degenerative joint disease of the left 
knee was caused by or aggravated by his 
service-connected degenerative joint 
disease of the right knee with status-
post patellectomy. 

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  The RO should adjudicate the claim 
for service connection for a left knee 
disability, to include as secondary to 
service-connected degenerative joint 
disease of the right knee with status-
post patellectomy.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case, which 
includes all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  The RO should afford the 
veteran the appropriate amount of time in 
which to submit a response.  The case 
should then be returned to the Board, if 
otherwise in order.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


